                     Case 6:19-mc-00379                   Document 1               Filed 05/01/19          Page 1 of 21
                                                                            FILED01 MAY 1915:35 USDC·ORE
                                                                                              7

AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable"Electronic Means



                                      UNITED STATES DISTRICT COURT
                                                                         for the
                                                                District of Oregon

                 In the Matter of the Search of                              )
          (Briefly describe the property to be searched                      )
           or identify the person by name and address)                                      Case No.6:19-mc-31-9
                                                                             )
 Blue Samsung Verizon slide phone and black Motorola                         )
   Verizon smart phone currently located at 730 SW                           )
              Bonnett Way, Bend, OR.                                         )

    APPLICATION FOR AWARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):
  Blue Samsung Verizon slide phone and black Motorola Verizon smart phone as described in Attachment A hereto.

located in the                                    District of
                                                                - - - - - -Oregon
                                                                            " ' - - - - - - - , there is now concealed (identify the
pers2n or describe the property to be seized):
 The information and items set forth in Attachment B hereto.


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more):
               ~ evidence of~ crime;
                   ~ ~ontraband, fruits of crime, or other items illegally possessed;
                   ~ property designed for use, intended for use, or used in committing a criine;
                   0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
            Code Section                                                                Offense Description
        18 U.S.C. § 2261A(2)(B)                   Stalking


         The application is based on these facts:
        See affidavit which is attached hereto and incorporated herein by this reference.

          -flf   Continued on the attached sheet.
          0 Delayed notice of ._ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested under
            18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.




                                                                                                  Chad Lapp, Special Agent, FBI
                                                                                                       Printed name and title

Attested to by the applica~t in accord~th the requirements of Fe
           Telephone at S '~ a . m ~             (specify reliable e


Date:      ';,:..{' ( l   I\
                                                                                                         Judge's signature

City and state: Eugene, Oregon                                                     Mus afa T. Kasubhai, United States Magistrate Judge
                                                                                                       Printed name and title
            Case 6:19-mc-00379       Document 1       Filed 05/01/19     Page 2 of 21




DISTRICT OF OREGON, ss:               AFFIDAVIT OF CHAD LAPP


                             Affidavit in Support of an Application
                               for a Search Warrant for a Phone

       I, .Chad Lapp, being duly sworn, do hereby depose and state as follows:

                              Introduction and Agent Background

       1.      I am a Special Agent with the Federal Bureau oflnvestigation (FBI) and have

been since December 2014. My current assignment is to the Portland Division Bend Resident

Agency. I received 21 weeks of training at the FBI Academy in Quantico, Virginia. My

responsibilities include the investigation of federal criminal offenses that occur in Central

Oregon. I have investigated numerous offenses that have been committed or facilitated through

the use of cell phones.

       2.      I submit this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the search and examination of a

blue Samsung SCH-U460 slider phone and a black Motorola smart phone with a black colored

Otterbox case (hereinafter "Phones"), which are currently in FBI custody at 730 SW Bonnett

Way, Bend, Oregon, identified with case number 9A-PD-2609198, as described in Attachment A

hereto, and the extraction of electronically stored information from the Phones, as described in

Attachment B hereto. The blue Samsung SCH-U460 was first seized from Jonathan Mann

(MANN) by the Redmond Police Department (RPD) when MANN was arrested for telephonic

harassment and stalking on or about September 20, 2015 .. The Samsung was returned to MANN

on June 23, 2016. On February 9, 2017, RPD again seized the Samsung incident to MANN's

arrest for violation of a stalking order and telephonic harassment. The black Motorola smart

phone was seized from MANN on March 1, 2018 by RPD incident to MANN' s arrest for
             Case 6:19-mc-00379           Document 1   Filed 05/01/19    Page 3 of 21




violations of a stalking order and telephonic harassment. As set forth below, I have probable .

cause to believe and do believe that the items set forth in Attachment B constitute evidence of

violations of 18 U.S.C. § 2261A(2)(B)- Stalking.

        3.      On March 20, 2019, a federal grand jury returned a true bill, indicting Mann on
 .                                    .           .

two counts of Stalking. The case is currently scheduled for jury trial on June 4, 2019 before

United States District Judge Michael J. McShane. RPD previously applied for and executed

state search warrants for the contents of both phones pursuant to the state investigations. The

first state search warrant for the Samsung was obtained on February 4, 2016. The Samsung was

later returned to MANN and seized again in 2017, and the second search warrant was obtained

on February 13, 2017. The Motorola was seized in 2018, and a search warrant was obtained on

March 2, 2018. All three of these search warrants were obtained in Deschutes County, Oregon,

as part of the state investigation.

        4.      Your affiant reviewed the RPD reports, phone extraction reports, and

photographs/videos taken of the devices searched pursuant to the three state warrants. For the

search warrant for the Samsung obtained on February 4, 2016, Redmond Police Officer Michael

Maloney reported "In summary two messages which (Wl) received after (AV2) told him not to

contact her were located on the phone." Additionally, a short extraction report was provided

which shows two outgoing messages to Wl and three draft messages, The report shows that

only 5 out of 591 messages on the device at that time were listed in the report (limitations as to

potentially recoverable messages from this device are discussed below).

        5.      For the warrant for the Samsung obtained on February 13, 2017, the report

documents numerous text messages sent and received from the phone but the date range of the


 Page 2 - Affidavit of Chad Lapp                              USAO Version Rev. October 2015
            Case 6:19-mc-00379      Document 1       Filed 05/01/19     Page 4 of 21




data searched for only included messages that fell between February 6, 2017 and February 9,

2017, and only messages between February 6, 2017 and February 8, 2018 were included in\he

report. The phone was returned to MANN on June 23, 2016 and seized a second time incident

to his arrest on February 9, 2017. Computer Forensic Examiner (CFE) Chris Duchateau

executed the warrant on the phone, and told the state warrant affiant that the phone was older

model and that the memory does not support recovering deleted messages, and that if a message

were sent and deleted there would be no way to recover it. Looking at the extraction report for

2017, it notes that the report includes 190 of a total of 3 63 SMS messages, and I believe the

device contains additional messages than those that I have received from RPD. This warrant is

being sought in order to search for and seize any relevant communications sent or received by

MANN as well as other data including notes and photographs that would be evidence of the

federal offenses and show ownership and control of the device.

       6.      Your affiant reviewed the RPD reports that documented the data seized pursuant

to the warrant for the Motorola obtained on March 2, 2018. RPD Officer Maloney reported that

on March 2, 2018, he gave the phone to CFE Duchateau and that the report generated from

examining the phone would be added to the case file when it was completed. The report was

not added to the case file but multiple screenshots of the phone showing communications

between MANN, AV2, and a contact saved as "Mam" were added to the report. This warrant is

being sought in order to search the Motorola and seize any re,levant communications sent or

received by MANN as well as other data including notes and photographs that would be

evidence of the federal offenses and show ownership and control of the device. While there is

overlap between the state and federal investigations, the offenses charged are different, and the


 Page 3 - Affidavit of Chad Lapp                             USAO Version Rev. October 2015
             Case 6:19-mc-00379       Document 1       Filed 05/01/19      Page 5 of 21




date range for this warrant is._broader, and the warrant will allow your affiant to examine the

devices for data relevant to the federal case.

       7.       This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter. The facts

set forth in this affidavit are based on my own personal knowledge, knowledge obtained from

other individuals during my participation in this investigation, including other law enforcement

officers, interviews of witnesses, a review of records related to this investigation,

communications with others who have knowledge of the events and circumstances described

herein, and information gained through my training and experience.

                                           Applicable Law

        8.      Title 18 U.S.C. § 226l(A)(2)(B) provides that whoever with the intent to kill,

injure, harass, intimidate, or place under surveillance with intent to kill, injure, harass, or

intimidate another person, uses the mail, any interactive computer service or electronic

communication service or electronic communication system of interstate commerce, or any other

facility of interstate or foreign commerce to engage in a course of conduct that causes, attempts

to cause, or would be reasonably expected to cause substantial emotional distress to a person as

described in the statute shall be punished in accordance with section 2261(b).

       9.       Proof of intent is an element of the offense,. and MANN' s mental state during the

offense is relevant to the upcoming trial. Accordingly, this warrant also seeks information

regarding MANN' s mental state and mental health.




 Page 4 - Affidavit of Chad Lapp                                USAO Version Rev. October 2015
          Case 6:19-mc-00379        Document 1      Filed 05/01/19     Page 6 of 21




                                 Statement of Probable Cause

                                             Victims

        10.    Adult Victim 1 (AVl) is the husband of Witness 1 (Wl). Wl worked with

MANN at Pappy's Pizza in Redmond, OR. MANN was Wl 's shift manager. MANN began

pursuing Wl in September 2015. In September 2015, Wl was 19 years old and MANN was 30

years old. Adult Victim 2 (AV2) is Wl 's father. W2 is Wl 'smother.

                        September 2015 Stalking Complaint and Arrest

        11.    On September 19, 2015, AV2 called the Redmond Police Department (RPD) in

Oregon to report a stalking incident that occurred at his residence. AV2 reported that MANN

has been pursuing his daughter, Wl. AV2 reported that over the last few years, MANN has

called and texted Wl on more than one occasion and has showed up at her high school volleyball

games. AV2 reported that Wl did not want any contact with MANN. AV2 reported that on

September 19, 2015, MANN arrived at Wl and AV2's residence and was confronted by AV2.

MANN told AV2 that Wl "needs his help." AV2 advised that based on his observations

MANN may have been suffering mental health issues. AV2 told MANN that based on repeated

unwanted contact, MANN was trespassed from their property. AV2 made it clear to MANN

that his daughter, Wl, did not wish any contact with him whether it be phone, text, email, in

person, or via third person.

        12.    On September 20, 2015, Redmond Police Officer Michael Maloney responded to

Wl 's residence based on a report that Wl was receiving unwanted messages from MANN. Wl

told Officer Maloney that MANN had been a shift manager when she worked at Pappy's Pizza.

Wl advised that MANN was always a little "weird" but she felt sorry for him. Wl advised that


 Page 5 - Affidavit of Chad Lapp                            USAO Version Rev. October 2015
          Case 6:19-mc-00379        Document 1      Filed 05/01/19    Page 7 of 21




MANN gave her a nickname which he constantly used. Wl advised.that the last time she

worked with MANN was in 2014. Wl advised that after she and MANN stopped working

together, she would receive an occasional message from MANN. Wl ·stated the messages

seemed to be MANN wanting to start a conversation with her. Wl stated that ·she would reply

with only one word or a response to indicate she did not want to continue the conversation.

        13.    Wl advised police that on September 13, 2015, she made a casual acquaintance

with MANN at Pappy's pizza. After she left Pappy's pizza, she and a friend, went to a Dutch

Brother's coffee shop. As they were sitting in their car, MANN appeared in the car window,

causing Wl and her friend to be extremely alarmed. After the September 13, 2015 interaction,

MANN began to contact her continually.

        14.    Wl advised police that one of her current co-workers at Dutch Brothers stated

that MANN showed up at the coffee shop multiple times asking to see her. Wl had a boyfriend,

AVl, and MANN believed AVl was harming Wl and that AVl needed to stop talking to her.

        15.    Wl gave Officer Maloney a print out of the messages between her and MANN

starting on July 26, 2015. The messages became obsessive starting on September 17, 2015.

Based on the continual and alarming content of the messages and the fact MANN showed up to

Wl 's house, Wl advised that she was extremely alarmed and feared what MANN might do to

her, AVl, her family, or her friends. Your affiant has reviewed the messages and many are

bizarre and incoherent, and some are directed at AVl. Wl filled out a State of Oregon Stalking

Citation. Officer Maloney arrested MANN for two counts of telephonic harassment and one

count of stalking.




 Page 6 - Affidavit of Chad Lapp                            USAO Version Rev. October 2015
          Case 6:19-mc-00379        Document 1       Filed 05/01/19     Page 8 of 21




        16.    After MANN was arrested, Officer Maloney served him with the stalking citation.

When Officer Maloney served MANN the stalking citation, MANN stated "I don't recognize

that. All that is, is a piece of paper to me." Officer Maloney called the Deschutes County

Mobile Crisis Team to conduct a mental health evaluation of MANN. Terry S. evaluated MANN

and advised that he was very concerned MANN would reoffend when he was released from jail.

MANN's blue Samsung slide phone was seized incident to his arrest. On February 4, 2016,

Deschutes County Circuit Court Judge Stephen Forte signed a search warrant for the phone for

evidence of telephonic harassment and stalking. On February 5, 2016, Redmond Police

Department Computer Forensic Examiner Chris Duchateau executed the search warrant on the

phone. Two messages which Wl received after AV2 told MANN not to contact het were

located on the phone. The phone was returned to MANN on June 23, 2016.

                     February 2017 Stalking Order Violation and Arrest

       17.     On February 8, 2017, Officer Maloney responded to a stalking order violation

report. Wl advised that she received a text message from MANN that morning. Wl told

Officer Maloney that she had recently gotten married and was pregnant. Wl stated that during

the last week, her immediate social circle had been receiving text messages from MANN. Wl

stated that her parents, AV2 and W2, had also received text messages from MANN. Wl

advised that due to her friends and parents receiving messages from MANN, she unblocked his

number from her phone. After unblocking MANN's number, Wl received a message from

MANN that stated "I Love You (Wl ). Man, more than Anything." Wl stated the message had

brought back the same alarm and concern which she had felt in 2015. Wl stated that she was in

fear for AVl 's safety, for their property, and their unborn child. Wl 's brother, W3, also


 Page 7 - Affidavit of Chad Lapp                             USAO Version Rev. October 2015
          Case 6:19-mc-00379         Document 1       Filed 05/01/19      Page 9 of 21




received several texts from MANN. In one text MANN stated "Yer pop don't wanuss shoot

turtle shellz no more. Ifl contact he or his wife again he will half me arrested." Another text

stated "I would do anything for your little Sister (W3). I think she is in serious trouble. I have 4

over a year now."

        18.    AV2 called Officer Maloney and advised that he and his wife, W2, had received

messages from MANN. AV2 advised that he received three messages from MANN and Wl

received 21 messages from MANN. AV2 stated that MANN had made veiled threats to AVl

and AV2 and the' rest of the messages were rambling and incoherent. One of the messages to

AV2 stated "You have no idea what I'm capable of." W2 told officer Maloney that she was

alarmed and concerned about MANN interjecting himself into their lives again. W2 advised

that she was concerned for AV 1's safety due to MANN still loving Wl.

       19.     On February 9, 2017, the Redmond Police Department arrested MANN for

violating a stalking order and telephonic harassment. MANN' s blue Samsung slide phone was

seized incident to his arrest. On February 13, 2017, Deschutes County Circuit Court Judge Beth

Bagley signed a search warrant for the phone to search for evidence of violation of a stalking

order and telephonic harassment during the date range of February 6, 2017 to February 9, 2017.

                       March 2018 Stalking Order Violation and Arrest

       20.     On November 2, 2017, Officer Maloney contacted Wl and AVl because he

received information that they both had recent contact with MANN. AVl told Officer Maloney

that MANN came to AVl 's work at the Grocery Outlet every two to three weeks. AVl believed

MANN was trying to intimidate him by staring at him while he walked around the store. AVl




 Page 8 - Affidavit of Chad Lapp                              USAO Version Rev. October 2015
            Case 6:19-mc-00379        Document 1   Filed 05/01/19     Page 10 of 21




stated that wh~n he saw MANN in the store he attempted to avoid any contact with MANN by

going to another area of the store.

        21.     On February 27, 2018, Officer Maloney responded to AVl 's place of employment

for a theft case unrelated to MANN. AVl told Maloney that MANN was at the store earlier that

day. AVl stated that MANN rammed his shopping cart into several crates of milk that AVl

recently moved to the grocery store aisle. AV 1 advised that MANN said something to him but

he did not hear what it was.

        22.     On February 28, 2018, Officer Maloney responded to AVl 's place of employment

for an _unwanted male. The male was MANN who was yelling and acting erratically inside the

store. Officer Maloney interviewed AVl who identified the male as MANN. AVl told Officer

Maloney that he was alarmed and scared, so he went to the back area of the store where customers

are not allowed. Officer Maloney contacted MANN at the store and trespassed him from the

property.

        23.     On March 1, 2018, Officer Maloney was contacted by AV2. AV2 told Officer

Maloney that on March 1, 2018 he received a text message from an individual self-identifying as

"Jonny Walker, Mann." The messages continued in the same grammatical pattern as the previous

messages from MANN. On message stated "(AV2), your daughter, is the best therapist I've _ever

had."

        24.     Also on March 1, 2018, Officer Maloney was contacted by AVl. AVl told Officer

Maloney that MANN had just contacted him at the. gas station at the Redmond Fred Meyer. AVl

advised that he was bent over filling his car tires with air when MANN started yelling at him from

approximately 10 feet away. AVl stated that he was scared and alarmed by the tone ofMANN's


 Page 9 - Affidavit of Chad Lapp                            USAO Version Rev. October 2015
            Case 6:19-mc-00379     Document 1       Filed 05/01/19    Page 11 of 21




yelling. AVl stated that MANN said something similar to "You know that (Wl 's) baby ain't

yours." AVl stated that he felt threatened and intimidated by MANN's repeated and unwanted

contacts.

       25.       On March 1, 2018, Officer Maloney contacted MANN. MANN admitted to

contacting AVl. MANN became aggressive with Officer Maloney and was detained in

handcuffs. During Officer Maloney's contact with MANN, it appeared he was suffering from a

mental health issue. MANN's emotions would rapidly vary from extreme anger to calm.

MANN was advised of his Miranda Rights and acknowledged that he understood his rights.

MANN consented for a search of his cell phone which had AV2' s telephone number saved in the

contacts. MANN advised that he had pictures of Wl all over his apartment. MANN advised

that it did not matter what the police or anyone else said, he knew he was supposed to be with .

Wl. MANN was arrested for one count violating a stalking order and for telephonic

harassment.

       26.      MANN's black Motorola smart phone was seized incident to his arrest. On

March 2, 2018, Deschutes County Circuit Court Judge A. Brady signed a search warrant for

evidence of felony stalking and telephonic harassment for a date range of August 10, 2017 to

March 1, 2018.

                               Federal Grand Jury Indictment

       27.      On March 20, 2019, MANN was indicted for two counts of 18 U.S.C.

§ 2261A(2)(B) (Stalking). Count 1 was for communications MANN sent to AVl for the period

of on or about September 17, 2015 through on or about February 8, 2017. Count 2 was for




 Page 10 - Affidavit of Chad Lapp                           USAO Version Rev. October 2015
         Case 6:19-mc-00379          Document 1       Filed 05/01/19     Page 12 of 21




communications MANN sent to AV2 for the period of on or about February 7, 2017 through on

or about March 1, 2018.

       28.     The Phones are currently in storage at the FBI Bend Resident Agency's evidence

locker, identified with case number 9A-PD-2609198. The phones were previously stored at

Redmond Police Department. In my training and experience, I know that the Phones have been

stored in a manner in which their contents are, to the extent material to this investigation, in

substantially the same state as they were when the Phones first came into the possession of the

FBI. For the time that MANN's Samsung was ·in his possession in 2016, prior to being seized

for a second time, the contents of the device changed.

       29.     Based on my training and experience, a wireless telephone (or mobile telephone,

or cellular telephone) is a handheld wireless device used for voice and data communication

through radio signals. These telephones send signals through networks of transmitter/receivers,

enabling communication with other wireless telephones or traditional "land line" telephones. A

wireless telephone usually contains a "call log," which records the telephone number, date, and

time of calls made to and from the phone. In addition to enabling voice co_mmunications,

wireless telephones offer a broad range of capabilities. These capabilities include: storing

names and phone numbers in electronic "address books;" sending, receiving, and storing text

messages and email; taking, sending, receiving, and storing still photographs and moving video;

recording, storing and playing back audio files; storing dates, appointments, and other

information on personal calendars; and accessing and downloading information from the




 Page 11 - Affidavit of Chad Lapp                             USAO Version Rev. October 2015
         Case 6:19-mc-00379         Document 1         Filed 05/01/19   Page 13 of 21




Internet, 1 including the use of apps. 2 Wireless telephones may also include a global positioning

system ("GPS") technology for determining the location of the device.

       30.     In my training and experience, examining data stored on wireless telephones can

uncover, among other things, evidence that reveals or suggests who possessed or used the phone,

how the phone was used, and the purpose of its use.

       31.     As further described in Attachment B, this application seeks permission to locate

not only electronically stored information that might serve as direct evidence of the crimes

described on the warrant but also forensic. evidence that establishes how the Phones were used,

the purpose of their use, who used them, and when. There is probable cause to believe that this

forensic electronic evidence will be on the Phones because, based on my knowledge, training,

and experience, I know:

               a.       Phones can store information for long periods of time, including

information viewed via the Internet. Files or remnants of files can be recovered with forensic

tools months or even years after they have been downloaded onto a phone, deleted, or viewed via

the Internet. Electronic files downloaded to a phone can be stored for years at little or no cost.

When a person "deletes" a file, the data contained in the file does not actually disappear, rather

that data remains on the phone until it is overwritten by new data. Therefore, deleted files, or

remnants· of deleted files, may reside in free space or slack space-that is, in space on the phone


1
   The Internet is a global ·network of computers and other electronic devices that communicate
with each other. Due to the structure of the Internet, connections between devices on the
Intemet often cross state and international borders, even when the devices communicating with
each other are in the same state.                                             ·
2
   Apps is an abbreviation for applications. An app is a self-contained program or piece of
software designed to fulfill a particular purpose. An app can run on the Internet, on a computer,
on a cell phone, or on other electronic devices.
 Page 12 - Affidavit of Chad Lapp                           USAO Version Rev. October 2015
                                                   I
          Case 6:19-mc-00379        Document 1       Filed 05/01/19     Page 14 of 21




that is not currently being used by an active file-for long periods of time before they are

overwritten. In addition, the operating system may also keep a record of deleted data.

               b.      Wholly apart from user-generated files, the Phones may contain electronic

evidence of how they have been used, what they have been used for, and who has used them.

To give a few examples, this forensic evidence can take the form of operating system

configurations, artifacts from operating systems or application operations, and file system data

structures.

               c.      Similarly, files that have been viewed via the Internet are sometimes

automatically downloaded into a temporary Internet directory or "cache."

               d.      Data on the Phones can provide evidence of a file that was once on the

Phones but has since been deleted or edited, or of a deleted portion of a file (such as a paragraph

that has been deleted from a word processing file). Systems can leave traces of information on

the Phones that show what tasks and processes were recently active. Web browsers, email

programs, and chat programs store configuration information on the Phones that can reveal

information such as online nicknames and passwords. Operating systems can record additional

information, such as the attachment of peripherals, including SD cards or other flash media, and

the times the Phones were in use. File systems can record information about the dates files were

created and the sequence in which they were created.

               e.      Forensic evidence on a device can also indicate who has used or controlled

the device. This "user attribution" evidence is analogous to the search for "indicia of

occupancy" while executing a search warrant at a residence.

               f.     A person with appropriate familiarity with how the Phones work may,


 Page 13 - Affidavit of Chad Lapp                             USAO Version Rev. October 2015
         Case 6:19-mc-00379         Document 1      Filed 05/01/19     Page 15 of 21




after examining this forensic evidence in its proper context, be able to draw conclusions about

how the Phones were used, the purpose of its use, who used it, and when.

               g..    The process of identifying the electronically stored information necessary

to draw an accurate conclusion is a dynamic process. Electronic evidence is not always data

that can be merely reviewed by a review team and passed along to investigators. Whether data

stored on the Phone is evidence may depend on other information stored on the Phones and the

application of knowledge about how a Phone functions. Therefore, contextual information

necessary to understand other evidence also falls within the scope of the warrant.

       32.     Nature of examination. Based on the foregoing, and consistent with Rule

41 (e)(2)(B), the warrant I am applying for would permit the examination of the Phones

consistent with the warrant. The examination may require authorities to employ techniques,

including imaging the Phones and compµter-assisted scans and searches of the entire Phone that

might expose many parts of the device to human inspection in order to determine whether it

constitutes evidence as described by the warrant.

       33. , The initial examination of the Phones will be performed within a reasonable

amount of time not to _exceed 120 days from the date of execution of the warrant. If the

government needs additional time to conduct this review, itmay seek an extension of the time

period from the Court within the original 120-day period from the date of execution of the

warrant. The government shall complete this review within 180 days of the date of execution of

the warrant. If the government needs additional time to complete this review, it may seek an

extension of the time period from the Court.

       34.     If, at the conclusion of the examination, law enforcement personnel determine


 Page 14 - Affidavit of Chad Lapp                           USAO Version Rev. October 2015
          Case 6:19-mc-00379          Document 1       Filed 05/01/19      Page 16 of 21




that particular files or file folders on the Phones or image do not contain any data falling within

the scope of the warrant, they will not search or examine those files or folders further without

authorization from the Court. Law enforcement personnel may continue to examine files or data

falling within the purview of the warrant, as well as data within the operating system, file

system, software application, etc., relating to files or data that fall within the scope of the

warrant, through the conclusion of the case.

       35.     If an examination is conducted, and it is determined that either Phone does not

contain any data falling within the ambit of the warrant, the government will return the Phone or

Phones to the owner within a reasonable period of time following the search and will seal any

image of the Phone(s), absent further authorization from the Court.

        36.    The government may retain the Phones as evidence, fniits, contraband, or an

instrumentality of a crime or to commence forfeiture proceedings against the Phones and/or the

data contained therein.

       3 7.    The government will retain a forensic image of the Phones for a number of

reasons, including proving the authenticity of evidence to be used at trial, responding to

questions regarding the corruption of data, establishing the chain of custody of data, refuting

claims of fabricating, tampering, or destroying data, and addressing potential exculpatory

evidence _claims where, for example, a defendant claims that the government avoided its

obligations by destroying data or returning it to a third party.

       38.     Manner of execution. Because this warrant seeks only permission to examine a

device already in law enforcement's possession, the execution of this warrant does not involve




 Page 15 - Affidavit of Chad Lapp                               USAO Version Rev. October 2015
          Case 6:19-mc-00379         Document 1      Filed 05/01/19     Page 17 of 21




the physical intrusion onto a premises. Consequently, I submit there is reasonable cause for the

Court to authorize execution of the warrant at any time in the day or night.

                                            Conclusion

       39.     Based on the foregoing, I have probable cause to believe, and I do believe, that

the Phones described in Attachment A contains evidence of violations of 18 U.S.C.

§ 2261A(2)(B), as set forth in Attachment B. I therefore request that the Court issue a warrant

authorizing a search of the Phones described in Attachment A for the items listed in Attachment

B and the seizure and examination of'any such items found.

       40.     Prior to being submitted to the Court, this affidavit, the accompanying

application, and the requested search warrant were all reviewed by Assistant United States

Attorney (AUSA) Jeffrey Sweet, and AUSA Sweet advised me that in his opinion the affidavit

and application are legally and factually sufficient to establish probable cause to support the
                                                           I




issuance of the requested warrant.




                                              Special Agent, FBI

       Sworn in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone. a t ~

!Ll1ll/~on     s(t /I"I



 Page 16 - Affidavit of Chad Lapp                              USAO Version Rev. October 2015
        Case 6:19-mc-00379       Document 1      Filed 05/01/19    Page 18 of 21




                                    ATTACHMENT A

                                  Phones to Be Searched

       The phones to be searched are a black Motorola Verizon smart phone, model number

XTl 710-02 and a blue Samsung Verizon slide phone, model number SCH-U460 and are

currently located at the FBI Portland Division, Bend Resident Agency, at 730 SW Bonnett Way,

Bend, Oregon, in the Evidence Locker, identified with case number 9A-PD-2609198. The

Samsung phone is marked as Evidence Item lBl and the Motorola is marked as Evidence Item

1B2.




 Attachment A                                                USAO Version Rev. July 2015
         Case 6:19-mc-00379            Document 1     Filed 05/01/19       Page 19 of 21




                                         ATTACHMENT B

                                          Items to Be Seized

        1.        All records on the Devices described in Attachment A that relate to violations of

18 U.S.C. § 2261A(2)(B) (Stalking) and involve Jonathan Mann (MANN) since 07/26/2015,

including: -

                  a.     Lists of contacts and related identifying information.

                  b.     Communications between Mann and AVI, AV2, WI, _and W2.

                  c.     Communications between Mann and anyone regarding A VI, A V2 and

        WI, ·and his intent in communicating with AVI, AV2 and WI.

                  d.     Information regarding Mann's feelings towards AVI, AV2 and WI and

       their family, frii:mds and associates, and information about any plans regarding them.

                  e.     Photos or records of contact with AVI, AV2, WI, and W2 and their

        family.

                  f.     Electronic notes regarding AVI, AV2, WI, and W2 and their family.

                  g.     Information recording MANN' s_ ·schedule or travel from 07/26/2015

        through the time of seizure.

                  h.     Information regarding MANN's mental state and mental health.

        2.        Evidence ofu~er attribution showing who used or owned the Devices at the time

the things described in this warrant were created, edited, or deleted, such as logs, phonebooks,

saved usemames and passwords, documents, and browsing; history.

        3.        Records evidencing the use of the Internet, including:

                  a.     Records of Internet activity, browser history and cookies, "bookmarked"


 Page 1 - Attachment B                                         USAO Version Rev. October 2015
            Case 6:19-mc-00379       Document 1      Filed 05/01/19      Page 20 of 21




       or "favorite" web pages, and search terms that the user entered into any Internet search

       engine.

                 b.     Records of data storage accounts and use of data storage accounts.

       4.        As used above, the terms "records" and "information" include all of the foregoing

items of evidence in whatever form and by whatever means they may have been created or

stored, including any form of computer or electronic storage (such as flash memory or other

media that can store data) and any photographic form'.

                                        Search Procedure

       5.        The examination of the Devices may require authorities to employ techniques,

including but not limited to computer-assisted scans of the entire medium, that might expose

manyparts of the Devices to human inspection in order to determine whether it is evidence

described by the warrant.

       6.        The initial examination of the Devices will be performed within a reasonable

amount of time notto exceed 120 days from the date of execution of the warrant. If the

government needs additional time to conduct this review, it may seek an extension of the time
                                                 '                             .
period from the Court within the original 120-day period :.from the date of execution of the ·

warrant. The government shall complete this review within 180 days of the date of execution of

the warrant. If the government needs additional time to complete this review, it may seek an

extension of the time period from the Court.

       7.        If, at the conclusion of the examination, law enforcement personnel determine

that particular files or file folders on the Devices or image
                                                           .
                                                              do not contain any data falling within
                                                                                                   .


the scope of the warrant, they will not search or examine those files or folders further without


 Page 2 - Attachment B                                        USAO Version Rev. October 2015
              Case 6:19-mc-00379       Document 1       Filed 05/01/19      Page 21 of 21




authorization from the Court. Law enforcement personnel may continue. to examine files or data
1
falling within the purview of the warrant, as well as data within the operating system, file

system, software application, etc., relating to files or data that fall within the scope of the

warrant, through the conclusion of the case.

         8.      If an excimination is co~ducted, and it is determined that the Devices does not

contain any data falling within the ambit of the warrant, the government will return the Devices

to its owner within a reasonable period oftime following the search and will seal any image of

the Devices, absent further authorization from the Court.

         9.      The government may retain the Devices as evidence, fruits, contraband, or an

instrumentality of a crime or to commence forfeiture proceedings against the Devices and/or the .

data contained therein.

         IO.     The government will retain a forensio1image of the Devices for a number of

reasons, including proving the authenticity of evidence to be used at trial, responding to

questions regarding the corruption.of data, establishing the chain of custody of data, refuting

claims of fabricating, tampering, or destroying data, and addressing potential exculpatory

evidence claims where, for example, a defendant claims that the government avoided its

obligations by destroying data or returning it to a third party.




    Page 3 - Attachment B                                       USAO Version Rev. October 2015
